Orders of disposition, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about December 20, 2011, which, upon fact-finding determinations that respondent-appellant mother had permanently neglected the subject children, terminated her parental rights to the children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of the Administration of Children’s Services for the purpose of adoption, unanimously affirmed as to the fact-finding determinations, and the appeal therefrom otherwise dismissed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that the agency made diligent efforts to encourage and strengthen the parental relationship by, among other things, scheduling visitation and providing the mother with referrals for services, and that, despite these efforts, the mother failed to attend individual therapy, complete a second domestic violence program, obtain suitable housing and maintain a stable income (see Social Services Law § 384-b [7] [a], [f]; Matter of Aniya Evelyn R. [Yolanda R.], 77 AD3d 593, 593-594 [1st Dept 2010]; Matter of Jonathan Jose T., 44 AD3d 508, 509 [1st Dept 2007]).
*499No appeal lies from the dispositional portion of the orders since they were entered upon the mother’s default at the dispositional hearing (see Matter of Aniya, 77 AD3d at 594). The court properly deemed the mother to be in default, given that her counsel did not state that she wished to proceed in the mother’s absence or that she was authorized to do so (cf. Matter of Bradley MM. [Michael M.—Cindy M.], 98 AD3d 1257, 1258 [4th Dept 2012]).
Concur—Gonzalez, P.J., Friedman, AbdusSalaam, Román and Clark, JJ.